 In the Matter Of SOUTHERN COTTON OIL COMPANYandAMALGAMATED'MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICACase No. C-1854.-Decided August 6, 1940Jurisdiction:salad oils and shortening manufacturing industry.Unfair Labor Practices.Interference, Restraint, and Coercion:anti-union statements; requiring employeesto divulge their union affiliation.Respondent's granting of raises without consulting union during bargain-ing negotiations calculated to under cut union's prestigeheld 8 (1).Discrimination:discharges for union membership and activities; charges of,dismissed as to three persons.Remedial Orders:reinstatement and back pay awardedRespondent's knowledge, after discriminatorily discharging employee, ofhis violation of respondent's rule, no grounds for refusal of reinstatement,where violation is condoned and where respondent may require violations tocease.Mr. Arthur R. Donovan,for the Board.Waring,Walker ctCox, byMr. Sam P. WalkerandMr. Roan War-ing,ofMemphis, Tenn., for the respondent.Mr. Wilson W. Rowland,for the Amalgamated.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges 1 duly filed by Amalgamated' Meat Cuttersand Butcher Workmen of North America, herein called the Amalga-mated, the National Labor Relations Board, herein called the Board,by the Regional Director for the Tenth Region (Atlanta, Georgia),issued its complaint dated May 22, 1939, against Southern Cotton OilCompany, Memphis, Tennessee, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1) and(3). and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint and accom-panying notice of hearing were duly served upon the respondent andupon the Amalgamated.IOriginal charges had been filedby I. V Hall and T. L.Jarrett26 N. L. R. B., No. 21.177 178DECISIONSOF NATIONALLABOR RELATIONS BOARDConcerning the unfair labor practices the complaint, as amendedat the hearing, alleged in substance that the respondent discouragedmembership in the Amalgamated' by discharging and refusing toreinstate five named employees3 because they had joined and assistedthe Amalgamated; and that the respondent by the aforesaid acts, bycoercing its employees not to join the Amalgamated, by threateningmembers of the Amalgamated with discharge if they persisted in ac-tivities in behalf of the Amalgamated, and by other acts, interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On June 8, 1939, the respondent filed its answer to the complaint4denying that it had engaged in the unfair labor practices allegedtherein, and averring certain affirmative matters.'Pursuant to notice, and after a postponement, a hearing was held atMemphis, Tennessee, on June 26, 27, and 28, 1939, before Henry J.Kent, the Trial Examiner duly designated by the Board.The Boardand the respondent were represented by counsel, and the Amalgamatedby its representative; all participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.At the closeof the hearing the Trial Examiner granted a motion by counsel for theBoard to conform the pleadings to the proof.The Trial Examinermade various rulings on other motions and on objections to the admis-sion of evidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On September 5, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent andupon the Amalgamated, wherein he found that the respondent hadengaged in and was engaging in unfair labor practices affecting com-!On November17, 1937, employees of the respondent were granted an American Federation of Laborfederal charter under the name of SouthernCotton OilEmployeesUnion No.21376.On November 7,1938, after a dispute concerningjurisdiction over the respondents'employees was settled in favor of theAmalgamated,Oil Refinery Workers Local No. 586 was chartered at the respondent's plant by the Amal.gamated.Thereafter,the first mentioned organization ceased to exist and all its records, books,and papersconcerning it were transferred to its successor, the AmalgamatedAlthough thecomplaint alleged thatthe respondent discouraged membership in the Amalgamated and otherwise interfered with its activitiesat times when the organization at the plant was not known as the Amalgamated,it is clear that the re-spondent was not thereby prejudiced.The recorddefinitely revealed the name of the organization at thetime when each of the unfair labor practices occurred and the respondent failed to object at the hearing orin its exceptions to the Intermediate Report to this misnomer.'Moreover,this variance was cured by theBoard's motion to conform the pleadings to the proof.3The original complaint named four employees:L. V. Hall, T. LJarrett,Wyman Frick,and BrooksJones.Upon motion by counsel for the Board the complaint was amended at the bearing without objec-tion by adding the names of James Gloverand W. H. Norwood.At the conclusions of the Board's casethe complaint was dismissed as to Glover,who failed to testify, upon motion of the Board's attorney.4On May 31,1939, the Regional Director granted the respondent's request that the time be extended forfiling an answer.6The respondent's answer, though filed prior to amendment of the complaint at the hearing,is deemed todeny the allegations of the complaint,as amended,in so far as they charge the respondent with unfair laborpractices SOUTHERN COTTON OIL COMPANY179coerce, within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the Act.He also found that the respondent had not en-gaged in unfair labor practices by discharging W. H. Norwood.Herecommended that the respondent cease and desist from its unfairlabor practices and that it take certain affirmative action, includingoffers of reinstatement with back pay to the individuals found to havebeen discriminatorily discharged,' and that the complaint be dismissedas to Norwood.On October 5, 1939, the respondent filed exceptions' to the Inter-mediate Report, and on November 6, 1939, it submitted a brief insupport of its exceptions.Thereafter the respondent lodged with the Board a copy of a col-lective bargaining agreement executed on December 14, 1939, betweenthe Amalgamated and the respondent, and filed a written motion re-questing that this contract be made a part of this record. The respond-ent affirmed that it had served copies of this contract and motion to fileupon the Amalgamated and upon each of the individuals named inthe complaint except Norwood and Glover.None of the parties filedobjections thereto.The Board hereby directs that'the copy of saidcontract be made part of the record as Respondent Exhibit No. 2.Pursuant to notice, and after a postponement, a hearing was heldbefore the Board in Washington, D. C., on May 7, 1940, for the purposeof oral argument.The respondent appeared by counsel and partici-pated in the argument.The Board has considered the exceptions tothe Intermediate Report, the brief filed, and the argument advanced atoral argument before the Board and, in so far as the exceptions are in-consistent with the findings, conclusions, and order set forth below,finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OFFACTI.THE BUSINESS OF THE RESPONDENTSouthern Cotton Oil Company is a New Jersey corporation, havingits principal office and place of business in New Orleans, Louisiana. Itis engaged in the manufacture and sale of salad oils and shortening.The respondent operates refining plants at Savannah, Georgia; Chi-cago, Illinois; Gretna, Louisiana; Bayonne, New Jersey; and Mem-phis, Tennessee. It also operates crude oil mills scattered throughoutthe various southern States.This case concerns only the respondent'sMemphis plant. The respondent purchases annually for its Memphisplant approximately 200,000 barrels of vegetable oil, of which approxi-mately 80 percent originates outside the State of Tennessee.The re-EThese individuals are: Frick,Hall, Jarrett,and Jones.7On September 18, 1939, the Board granted the respondent's request for additional time to file exceptions. ISODECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's annual production of salad oil and shortening at this plantvaries between 12,000,000 pounds and 30,000,000 pounds, of whichapproximately 75 per cent is shipped- to points outside the State ofTennessee.The respondent employs approximately 140 employees atthe refinery, in Memphis.' The respondent admits that it is engaged ininterstate commerce within the meaning of Section 2 (6) and (7) ofthe Act.'II.THE ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica is a labor organization affiliated with the American Federation ofLabor. It admits to membership employees of the respondent.Atthe respondent's Memphis plant it is the successor to Southern CottonOil Company Employees Union No. 21326, a labor organization char-tered by and affiliated with the American Federation of Labor.III.THE UNFAIR LABOR PRACTICESA. Background of labor relations; interference, restraint, and coercion.Prior-to November 1, 1937, there was little interest in labor organiza-tions at the respondent's plant.On or about that date, Melvin Lee, acolored employee now dead, interested L. V. Hall and T. L. Jarrett,two other colored employees of the respondent, in union affiliation.Hall and Jarrett thereupon approached other colored employees in theplant, while Lee talked to some of the white employees. Shortly there-,after, as the result of these efforts, Riddell, Fritz, and B. A. Jones,three working foremen, Wyman Frick, a mtchmist, and several other'employees met with C. N. Reddick, a special organizer for the Ameri-can Federation of Labor, herein called the A. F. of L., and plannedthe organization of a union among the plant employees.Organiz t-tional meetings followed and nearly all the employees signed member-ship application cards.The resultant labor organization was char-tered by the A. F. of L. on November 17, 1937, as Southern Cotton OilCompany Employees Union, No. 21376. It is herein called No. 21376.Riddell was elected president, and Frick, vice president.A committeeconsisting of Reddick, Riddell, Frick, and Fritz drafted a proposedcollective bargaining agreement and presented it to the respondent.The committee had several conferences with representatives of therespondent in December 1937 and January 1938 but no agreement wasreached.Shortly after the presentation of the proposed agreement to therespondent, the latter, through its supervisory officials, distributedballots to its employees and required each employee to indicate, overhis signature, whether or not he had joined No. 21376.This poll8These findings are based upon a stipulation between counsel for the Board and the respondent SOUTHERN COTTON OIL COMPANY'.+181indicated that about ^98 per cent of the employees had joined.Therespondent did not announce the results to the, employees.The action of the- respondent in requiring its employees to divulgetheir union affiliation, and thus to expose themselves to reprisals, wasclearly coercive within the meaning of Section 8 (1) of the Act.'The respondent's asserted, justification', that it required the informa-tion sought- in order to 'determine whether or 'not the EmployeesUnion had been designated by a majority, is without merit.Therespondent had; available other; means of ascertaining the EmployeesUnion's representative status, and need not have resorted. to the coer-cive method used by it.The respondent failed 'to avail itself of anysuch other means, or even to inquire of the bargaining committeeconcerning the union's strength.In the course of the bargaining conferences Mark A. Hamilton,superintendent of the shortening department, and Gustave Hoffman,chief engineer ,at ,the plant, each told' the union conferees that he sawno, need fora union.Daniels,,the general manager, similarly statedthat there was no need for a union and that a union would not benefitthe respondent's employees.The proposed agreements embodied, among other things, a generalwage increase.In December 1937, while negotiations over the agree-ment were pending, the respondent, without consulting the unionbargaining committee, and without granting or rejecting the wagedemand embodied in the proposed agreement, put into effect a wageincrease to all its employees.,At this time No. 21376 was the dulydesignated representative of a majority of the respondent's employees.Officials'of the respondent informed some of the employees that theincrease was not granted at the request of No. 21376 or as the result ofits bargainir g'efforts.At a bargaining conference which followed thegranting of the increase a representative of the respondent statedthat, since the respondent had raised wages it saw no need for a union.The respondent asserts that it had formed the intention of grantingthe wage increase prior to the advent of . No. 21376 but that thatorganization came into existence before the respondent carried outits intention. ,While, the respondent , may in fact have planned toraise wages, the timing,of the increase to coincide with the bargainingefforts of No. 21376, the respondent's failure to consult the unionbargaining committee with which it 'was in negotiation, and thestatements' by: representatives of the respondent which accompaniedthe action can have been calculated only to undercut the No. 21376and to destroy its prestige.109Matter of New Era Die CompanyandInternational Association ofMachinists,Lodge243 (A. F. of L ),at at.,19 N.)L.R B., 227.toof,Matter of Whittier Mills Company etat , andTextileWorkers Organtztng Committee,15 N.'L R. B.457, ent'dN. L. R. B. v. Whittier Mills Company,etal, 111 F.(2d) 474(C. C. A. 5).323429-'42-vol. 26-13 182DECISIONS- OF NATIONAL,LABOR, RELATIONS BOARDWe find that the respondent, through its officials and supervisoryemployees, by requiring its, employees to divulge their union affilia-tion; by denying the need for a union and asserting that a union wouldnot benefit the respondent's- employees ,by granting. a wage increasewithout consulting the bargaining, committee of No. 21376, at a' timewhen that organization was-the bargaining representative of a majorityof the respondent's employees: and the- respondent was in negotiationwith it' concerning wage- rates; and by, stating to, ,employees- thatsuch increase was not attributable to No. 21376, interfered with,,restrained, and coerced its. employees in the exercise of, the' rightsguaranteed in Section 7 ;of the Act.,B: The disch'arge's1.Hall and, JarrettOn April '26, 1938, Hamilton, superintendent ` of the respondeiit,sshortening department, discharge'd L. V. Hall and T. L. Jarrett, ,twopackers iii that departrnent,'who had'b'eeii 'in'the respondent's employfor over ' 10 years and who, as we have shown, , we`re instrumental iiithe formation of No. 21376.Hamilton twice'refused, at their request,to assign reasons for 'the discharge of these men, and their separationslips stated that they were'laid off for lack of work.On the daypreceding their discharge, however, both men learned that they hidbeen implicated in a theft of shortening from the plant.The respondent contends that Hall and Jarrett wesuspicion of stealing shortening.Hamilton's testimony 'at the hearingregarding the grounds for his suspicion as to Hall's and Jarrett's guiltniay be summarized as follows: On' the afternoon of April 25, the daypreceding the discharges, Hamilton saw Curley Stokes' and Andrewbox.'Their manner aroused Hamilton's suspicion: ' Five minutes'la'terHamilton saw Sim Stokes, also a colored, employee, leave 'the' plant"hugging" a lunch box.Hamilton stopped Sim Stokes,'looked intothe lunch box, and found an 8-pound carton of `shortening. ` Stokes'denied ownership of the box,'stating that it belonged 'to Robinson.Hamilton immediately discharged Stokes.Thereupon Stokes, in thepresence of J. A. Lyons, a stock clerk whom Hamilton had called tothe scene, said, "Why don't wait and` get the others . ' . Hall andTommy [Jarrett],, and the rest 'of them : ' . . all `of them that' hadlunch boxes, they are ' taking it out; t'aking' it to Robinson."Lyon,testifying at the hearing, corroborated Hamilton's ' version, of, SimStokes' statement.On April 26 the respondent discharged Curley Stokes and Robinsonas well as Hall and JarrettAt the hearing Sim Stokes, testifying on behalf of the Board, deniedthat he had implicated or mentioned Hall or Jarrett in his conversa- '183He denied also that he had stolen anyshortening.Stokes testified that the lunch box with which Hamiltoncaught him belonged to Robinson to whose home Stokes was taking itat'Robinson's request, and in the belief,that`it contained Robinson'sclothing: ' '''I, t,'Upon the entire record we find Hamilton's testimony conccrning'theincident*in dispute; as partially corroborated by Lyon, more plausiblethan that of'Sim' Stokes with' which it'conflicts.' Stokes, upon being'dis'eharged'for theft;'ihade no immediate effort to clear himself by con-fronting Robinson, the alleged owner of the box containing the stolengoods.Several months later Stokes did -see Robinson who, at that timedenied'ownership'of the box.,These circumstances 'are inconsistentwith Stokes' contention' that he was an' innocent accessory.We' credit'Hamilton's version''of Stokes"s'tatement.''Hall and Jarrett both'testified that they had never taken or beenaccused of taking shortening from the plant.Their testimony does'not conflict with that of Hamilton who grounded the discharges' noton direct proof of dishonesty, but rather on reasonable suspicion.Hamilton explained that because his belief as to the dishonesty of thetwo men was based on suspicion he assigned "lack of work" as the rea-son for, their termination in order to enable them to 'receive unemploy-ment insurance benefits,and in order not to hinder them from'securingemployment, elsewhere.He admitted that he failed to confront themwith his suspicion, asserting that he feared involvement in a slanderaction:The Trial Examiner, remarking the significant role played by Halland Jarrett in the organization of No. 21376 and Hamilton's admissionat the hearing that he was opposed in'principle to a union ih whichboth white and colored employees were eligible, was of the opinion'thatthe respondent discharged them for their union activities.We areconstrained to observe, however, that at the time of the Sim Stokesincident the respondent discharged not 'only Hall and Jarrett, butalso Sim and Curley ,Stokes who are not shown to have been partic-ularly active union members, and Andrew Robinson who is not shownto have been a member at all. Upon the entire record we credit therespondent's version of its ,motive for the discharges.We find thatthe respondent did not discharge Hall or Jarrett because of theirmembership in or activity on. behalf ofthe Employees'Union.2.Wyman 'FrickWyman Frick was first employed by the respondent as a machinistin 1928, after having served an apprenticeship with the St. Louis andSan Francisco Railroad. Frick started with the respondent at 30 centsan hour.During his employment he received several wage increases 184DECISIONS OF NATIONAL, LABOR RELATIONS BOARDand in December 1937 his hourly rate was increased from 6,5 cents,to78 cents.Hoffman discharged Frick on May 6, 1938, after having given .hima preliminary notice on April 14, 1938.Hoffman informed Frick then,and again stated at the hearing, that Frick's release was due, to; hisinjury in an accident which Hoffman attributed to Frick's improperinstructions.Frick unsuccessfully, requested, Hoffman, to reconsiderthe discharge.,-Frick was one of the charter members of No.,21376 actively partici-pated in its affairs, and was elected its vice president. In December1937, when contract negotiations with the.r'espondent were in progress,Frick, as a member of the unionnegotiating,committee, openly insistedupon certain concessions which the, respondent refused to grant.. Dur-ing these negotiations Hoffman asked Frick if,the employees wouldaccept, a company union; Frick replied that the employees wanted tobe -affiliated with the A. F. of L. In the first part of 1938 Hoffmantaunted Frick about the discharge of Reddick, the organizer, by theA. F. of L., whereupon Frick mentioned the fact that a union at"Chickasaw" had held a successful strike.The accident which Hoffman attributed to Frick's carelessnessoccurred on Sunday, February 20, 1938, while Frick and an inex-perienced helper, Johnson, whom the respondent,had assigned to him,were repairing a machine gear at the plant.The gear, weighing-floor level and had to be taken off the platform to the shop. , AsJohnson was carrying the gear from the platform to floor level on astep ladder, he fell with the gear and, broke his leg., ThereafterJohnson was out of service until April 11 or 12.While Johnson was convalescing the respondent obtained some in-formation from him-concerning the accident, but the record is incon-clusive as to the extent and nature thereof.However, when Johnsonreturned to work Hoffman asked him how the accident occurred.Johnson, according to ' Hoffman's testimony, stated that Frick in-it down the ladder and that, as Johnson did so, the ladder fell, thr;owing Johnson with the gear to the floor.Hoffman testified, that severaldays after receipt of this information, attributing the accident toFrick's improper instructions, he notified Frick to obtain other em-ployment.Hoffman added that the gear should properly have beenlowered by use of a rope and that Frick, an experienced machinist,should so have instructed Johnson.-,In his testimony Frick admitted that he told Johnson not to throwthe gear off the platform but denied that he instructed him to carry it SOUTHERN 'COTTON" 'OIL' COMPANY '185down the ladder.', Frick testified that lie did not give Johnson anyJohnson denied at the hearing thathe',told 'Hoffman'that'Frick instructed'him to carry the gear down theladder:For reasons' appearing hereinafter we do not' consider itnecessary to resolve this conflict of testimony or determine whether ornot Frick used due care in supervising his helper."Johnson testified that upon his return to work-at about the time'wbenHoffmman'questidned hire about'the accident, the latter also interrogatedhim; about certain union matters. ' Johnson remembered that Hoffmanasked who had first interested Johnson in the, Union and that he re-him to Daniels' office and in the latter's presence again questioned himabbut''the accident' and about 'the union.According to Johnson, hisrep'lies;concerning'th'e accident and concerning Frick's first interestinghim -in the Union were typed out by a 'stenographe'r on two separatepapers and signed by him at the request of'Hoffman.At the hearingproduced one'statement dated April 22, 1938, concerning the detailsoff the accident,'and stated, "'As far as'I'know, this is the only statementthis'w'a's placed in evidence:deny that 'he questioned Johnson about the union or that he causedJohnson'to'sign a statement'to the effect that Frick first interested himin the union: ''Neither Daniels,no'r the' stenographer-who typed John-son's answers was called'to testify.Johnson's-testimony on this matterstands undenied.The Trial Examiner accepted and we accept John-son's testimony as 'substantially true.We find that Hoffman askedJohnson who first interested him in the union, .that Johnson repliedthat it was Frick; and that Hoffman thereafter caused Johnson to signa'statement 'to'that 'effect."The,punip'incident referred to by Hoffman as one of the causes ofFrick was assigned' torephii 'a leaky centrifugal pump: ' He installed new "sleeves" on thepiimp,but it:continued to leak.The next day further work done on thepump by Frick and A. E.'Peterson, -tin employee, corrected the leakycondition.for` failing to repair the'pump properly in the first instance.Hoffman testified''that the Peak was caused' by worn glands which,should have been observed, and replaced' by Frick when he first at=tempted to repair 'the pump and that when new glands were subse-qu6htly installed 'the pump stopped leaking.Frick denied that theglands were worn or that new ones were installed.He stated that theleak was stopped by using a harder packing. ' Peterson, who assistedFrick in repairing the pump, testified that Frick's failure to stop the 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDleak on his first attempt was not his fault. ; Peterson also denied thestatement attributed to him by, T. C. Smith, an, employee, that he,,Peterson, told Smith that Frich;had done a bad job on the pump.,, For:reasons hereinafter appearing we do not deem it necessary, to deter,-mine whether Frick in, the first instance,failed to exercise properskill in repairing the pump.The respondent contends,that Frick was discharged for, general in-competency, for careless, repair,of, the,pump, and because his helper;sustained an injury attributable to ,Frick's improper. supervision.While the respondent may have had, proper, cause to discharge. Frick,the issue of whether his union activity was the cause or one of, the con-tributing causes of his discharge still ,remains; fort , if Frick's unionactivity motivated the, discharge in whole or in part, then— regardlessof other reasons, the respondent committed an unfair labor practice.!',,Assuming that Frick was careless as charged by the respondent e:are not, satisfied that it would have penalized ,Frick by discharge forthat reason alone.During the 10. years of his employment Frick wasgiven several substantial wage increases and his ability and efficiencyhad never been questioned prior to,the advent of No. 21376. ' He wasrecognized by his fellow workmen as a.competent ^mechanic..,At; no,time,until after the advent'of the union in December 1937, did -Hoffman,.who admitted that Frick .was, a, fai,r, workman, :unduly ; criticize hiswork.or warn him that'his,job,at;the,plant was.in jeopardy. , In the,light of Frick's service record we do not believe that the respondent,would have given Frick summary notice of ; discharge without priorwarning or have refused his request, for, reconsideration, if the respond-enthad not been motivated by reasons.other than those here, asserted;On the other hand, Frick's prominence in No. 21376 was great.His_influence over, the, employees and his official activities as vice president,and member of the union bargaining committee stamp him as one, of itsmost militant members.The respondent's recognition of his leader-ship among the employees and in the union ,is demonstrated by,thefact that Hoffman ,sought Frick's opinion concerning the formation'plant.,Frick's insistence upon the continuation of No. 2,1376 and his,efforts to foster its growth rendered him a logical person.for-dischargeby the respondent, in furtherance of its anti-union policy.Moreover, the circumstances, surrounding Johnson's statement to,Hoffman concerning Frick's union activity are suggestive of the realcause of Frick's discharge. ' Hoffman's elicitation from Johnson of thefact that Frick first interested him in the Union and Hoffman's action.in subsequently causing the statement to be reduced to writing andsigned by-Johnson, indicate that Hoffman was concerned about Frick's11Matter of The Kelly-Springfield Tire CompanyandUnited RubberWorkers of Ainerica; Local 'No 1281and JamesM Reed and MinnieRank, 6 N. L ,R B. 325. .SOUTHERN COTTON OIL COMPANY,187union activities.The significance,of these facts lies not in the circum-stance that Hoffman was then apprised of Frick's union activity, whichhe already well knew,. but, that contemporaneously with Frick's, dis-charge Hoffman attributed importance to such activity by Frick.Upon'the entire record we find, as did the Trial Examiner, that therespondent discharged Frick,because of his membership' and activityin No. 21376, and that the respondent thereby discriminated in regardto his hire and tenure of employment, discouraged-membership-in No.2137,6 and in its successor, the Amalgamated, and'interfered,with, ^re-anteed in Section 7,of .the Act.3.Brooks JonesBrooks Jones was hired in 1935 as a laborer at 2232 cents an hour.On December, 16, 1937, as the result of a general increase his wageswere increased to 30 cents an hour. 'Jones was a member of No. 21376and is a charter member of its successor, the Amalgamated. ' In thetwo' dollar p'rize' given byWilson W. Rowland, Almagamated repre-sentative, for brii ging'the largest delegation of the respondent's em-ployees 'to an Amalgamated, meeting.This' incident was generallyknown at the plant. Shortly'thereafte'r'on December'8, 1938, Joneswas'k id off by'Foreman Fritz.' After his lay-off, when Jones unsuc-cessfully applied for work a 'the plant, he saw an employee who hadnot been working 't the time of Jones"lay-off doing work similar to'that which he had 'done.` 'Jones testified without'contr'adiction that shortly after'he'wori theprize for bringing employees to the meeting, Foreman B. A., Jonestold him, "You are going keep on running up there [to the Amalga-mated] 'until the boss is'going to find it out and fire` you"'; that Fore-stated, "`You are going to keep on running up there to those God Damnbutchers '[Amalgamated] there until you' will be out of a job"; andtlia,t several days before Jones was, laid off Foreman Fritz said to him,'"Just keep on going up there [to union 'meetings] you just keep ongoing up there-I done told you, once."We credit this testimony ofJones.'Foreman B. A. Jones, a witness subpoenaed by the'Board, testifiedwithout contradiction that at the time when Brooks Jones was laid'dffForeman Fritz stated, "This is what the union gets you into-it wouldbe a cold day in June when he [Brooks Jones] gets back to. workagain."We accept this testimony of Foreman Jones as substantiallytrue. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent contends that Jones was an irregular employee ,who"was simply laid off and not called back to work"and that"there wasno special reason for discharging Brooks Jones nor is there any specialreason for putting him back to work." It is,clear from.the statementsof Foreman Fritz made at the time of Jones' separation,that the latterwas not laid off but was in fact discharged because-of, his unionactivity.' 'We find that respondent discharged Brooks Jones because of hismembership in and activity on behalf of No. 21376 and the Amalgam=ated, and that it thereby discriminated in regard to his hire andtenure of employment,discouraged membership''in;the Amalgamated,and interfered with,restrained,and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.4.'W.'H. Norwood ''W. H. Norwood was employed by the respondent iii 1928 as a labora-tory helper.Two years later he was made a stock clerk.141936 Nor,-wood was transferred, at his request to. the centrifugal department.Norwood joined No. 21376 in November 1937 and served as its finan-cial secretary.On July 21, 1938,,after having been given 2 weeks'notice he was discharged when the position he held was abolished.Noone has been subsequently hired tofill this job.The Trial Examiner in his Intermediate Report,found that,Norwoodwas not discharged for union activity.We agree with this finding ofthe Trial Examiner. Since no exceptions were filed to,thisfinding ofthe Trial Examiner, we shall not discuss further,, the dischargc ofNorwood,,but shall dismiss the complaintas to him.IV.THE EFFECT OF THE UNFAIR 'LABOR PRACTICES UPON' COMMERCE"We find that the activities of the respondent set forth in Section,I11above, occurring,in connection with the operations of the respondentdescribed in Section I above, have a close,intimate, and substantialrelation to trade, traffic,and commerce among the,several States; andtend to lead to labor disputes,burdening and, obstructing commerceand the free flow of commerce. ,1-1THE REMEDY`!"'Having found that the respondent has engaged in certain-unfairlabor practices, we shall order it to cease and desist therefrom andate the policies of the Act.We have found that the respondent .discriminatorily dischargedWyman Frick and Brooks Jones.Although the respondent does noturge it as a reason for Frick's discharge it asserts that it has sincelearned that prior to his discharge ,Frick had been soliciting orders .SOUTHERN COTTON OIL COMPANY.189for coal, and lending, money among the employees during workinghours and in violation of company rules, and that he is therefore nota desirable employee and should not be returned to work.Frickadmitted 'that he had, engaged in these activities but denied that it,impaired; his,efficiency.Leonard L., Lingo,Hoffman's assistant, wasaware of the conduct of which the respondent complains, but failed toreport it to Hoffman or to warn Frick to desist therefrom.Even ifsuch practices were in violation of the company rules, whichare not inevidence or otherwise satisfactorily proven, we believe that Lingo con-doned"their or'considered them inconsequential.In any event, it iswithin 'the''resporident's power to' require Frick to cease from' suchpractices: ' We see no'reason on this account for withholdingour usualremedy.We 'shall 'ol'der the respondent to offer Frick and Jonesimmediate and full reinstatement to their former positions and tomake them whole for anyloss ofpay they have suffered by reason ofthe respondent's discrimination against them by payment to each ofthem of'a sum of moiiey'equal to the amount which he would normallyhave earned'as'wages'from'the date'of the termination of his employ-ment' to the date'of'the respondent'ss offer of reinstatement,less hisnet earnings12during said period.'Upon, the foregoing findings of 'fact and upon the entire- record inthe''case the Board-'makes the following:CONCLUSIONS OF. LAW1.' Amalgamated 'M'eat Cutters and Butcher Workmen of NorthAmerica is it lalior organization within"the meaning of Section 2 (5)of the Act.2'.Soutl rn'Cotton Oil Company'Erhployees Union, No. 21376, wasa labor organization within the meaning of Section 2 (5) of the Act.!;'3. 'The'respondent, by'descriminating in regard to hire and tenureof''diti loyment of Wyman Frick and Brooks Jones and thereby dis-couraging membership in Amalgamated' Meat Cutters and ButcherEmployees'Union;'No. 21376, has engagedin and is engagingin unfairTabor prac'tices' within the meaining'of'Section 8 (3) of the Act.`4':'Th'` respondent, by''interfering with, restraining, and coercingits emiiloyees'in'the' exercise of rights guaranteed in Section 7 of theAct,' lias' enga&d in' and is engaging in unfair labor practices, withinthis ni'cani'ng'of' Section 8' (1) of thcYAct.iiBy "net earnings"ismeant earnings less expenses, such as for transportation,room, and board,incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not have been incurred but for his unlawful discharge and the consequent necessity of his seekingemploymentelsewhere.SeeMatter,of Crossett Lumber CompanyandUnitedBrotherhoodof Carpentersand Joiners of America;Lumter and Sawmill Workers,Local2,590,8 N. L. R.B 440Monies received forwork performed upon Federal, State,county, municipal,of other work-relief projects are not consideredas earnings,but as provided below in the Order,shall be deducted from the sum due the employee and theamount thereof shall he paid over to the appropriate fiscal agency of the Federal, State,county, municipal,or other government or governments which supplied the funds for said work-relief projects. T90DECISIONSOF'NATIONAL'LABOR RELATIONS BOARD'5.The,aforesaid unfair labor practices'are unfair labor practicesaffecting commerce within the meaning'of-Section 2r (6) and(7) of theAct.6.The respondent,by terminating the employmentofwood, L. V. Hall,'and T. L. Jarrett,has not engaged'in unfair laborpractices,within the meaning of Section 8(3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to, Section,10 (c),of the National Labor-Relations Act,the. National Labor Relations Board hereby orders that SouthernCotton Oil Company,Memphis,,Tennessee,and its officers,agents,successors,and assigns shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated Meat Cutters andButcher,Workmenof North America, or any other labor,organizationof its employees,by discharging or,refusing to reinstate any of itsemployees or by discriminating in any other manner in regard to hireor tenure of employment;(b) In any other manner interfering with, restraining,,or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to `engage in concerted ac-tivities,,for the purposes of collective bargaining or other,mutual aidor protection,as guaranteed in Section 7 of the National Labor, Rela-tions Act.-2.Take.the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Wyman Frick and Brooks Jones immediate and fullreinstatement to their positions without prejudice to their seniorityor,other rights.and privileges;,,(b)Make,wholeWyman Frick and Brooks Jones for any loss ofpay they may have suffered by reason of the respondent's discrimina-tion in regard,to their hire and tenure of employment by, payment to,each of them of a sum of money equal to that which each would havenormally earned as wages during the,period from the date of such dis-,crimination against him to, the date of the respondent's offer,of rein-statement, less his net earnings "during said period; provided;that therespondent shall deduct from the amount otherwise due to each of theaforesaid employees a sum equal to that received by him'for workperformed upon Federal,State, county, municipal',or other work-reliefprojects during the period`for,which the back'pay is due him under,the terms of this Order, and shall pay any such amount deducted to13See footnote 12,supra. SOUTHERN COTTON OIL COMPANY191the appropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds for saidwork-relief projects;(c)Post immediately in conspicuous places in its plant at Memphis,Tennessee, and maintain for a period of.at least sixty, (60) consecutivedays, notices to its employees, stating: (1) ,that the respondent will notengage in conduct from which it is ordered to cease and desist in para-graphs 1 (a) and (b) 'of this Order'; (2) that 'the,respondent will take-the affirmative action set forth in paragraphs 2 (a) and (b) of thisOrder; and (3) that the respondent's employees are,free to become orremain members of Amalgamated Meat Cutters and Butcher, Work-men of North America, and the, respondent, will not discriminateagainst any' employee because of 'membership' 'or 'activity' in thatorganization;(d)Notify the Regional, Director for the Tenth Region in writingwithin ten, (10) days, from the date of, this, Order, what . steps therespondent has taken to comply herewith. : ,, ,AND IT IS FURTHER ORDERED that the complamt.be, and,it hereby is,dismissed in so far ;as it alleges that, the respondent has engaged inunfair labor practices within- the meaning of Section 8 (3) of theAct by discharging W. H. Norwood, L. V. Hall, and T. L. Jarrett.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.I